Name: 80/461/EEC: Council Decision of 22 April 1980 concerning the conclusion of the Agreement negotiated between the European Economic Community and Canada under Article XXVIII of GATT concerning certain products in the fruit and vegetables sector
 Type: Decision
 Subject Matter: plant product;  tariff policy;  America
 Date Published: 1980-04-30

 30.4.1980 EN Official Journal of the European Communities L 111/17 COUNCIL DECISION of 22 April 1980 concerning the conclusion of the Agreement negotiated between the European Economic Community and Canada under Article XXVIII of GATT concerning certain products in the fruit and vegetables sector (80/461/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas Canada, on the basis of Article XXVIII of the General Agreement on tariffs and trade (GATT), indicated its intention of modifying tariff concessions on certain products of which the European Economic Community is its principal supplier; Whereas the Commission opened negotiations with Canada under Article XXVIII of GATT and has reached a satisfactory agreement with that country, HAS DECIDED AS FOLLOWS Article 1 The Agreement negotiated between the European Economic Community and Canada under Article XXVIII of GATT concerning certain products in the fruit and vegetables sector is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Article 3 The outcome of the negotiations shall be notified to the Contracting Parties to GATT. Done at Luxembourg, 22 April 1980. For the Council The President G. ZAMBERLETTI AGREEMENT negotiated between the European Economic Community and Canada under Article XXVIII of GATT concerning certain products in the fruit and vegetables sector The attached papers record the results of negotiations between the Canadian delegation and the Commission of the European Communities under Article XXVIII of GATT for the modification of concessions provided for in Schedule V  Canada. On behalf of the delegation of the Commission of the European Communities On behalf of the Canadian delegation Mr Olivier Long, Director-General, GATT Secretariat, Centre William Rappard, rue de Lausanne, 154 CH-1211 Geneva Negotiations relating to Schedule V  Canada The Canadian delegation and the Commission of the European Communities have concluded their negotiations under Article XXVIII for the modification of concessions provided for in Schedule V  Canada, as set out in the report attached. On behalf of the delegation of the Commission of the European Communities On behalf of the Canadian delegation Results of negotiations between Canada and the European Communities under Article XXVIII for the modifications of concessions in Schedule V  Canada Changes in Schedule V  Canada Note The concessions listed in Annex A shall be replaced by those listed in Annex B. Unless otherwise specified any item listed in Annex B confers upon the European Communities initial negotiating rights. ANNEX A Tariff item No Description Rate of duty bound in existing schedule 2400-1 Chicory, raw or green ... (per pound) Free 3905-1 Potato starch and potato flour ... (per pound) 1Ã 5 cts 8400-1 Onion sets or shallots, in their natural state ... 15% 8505-1 Mushrooms, preserved n.o.p ... 12Ã 5 % Vegetables, prepared, in air-tight cans or other air-tight containers, the containers to be included in the weight for duty: 8904-1 Peas ... (per pound) 1Ã 5 cts 8905-1 Tomatoes ... (per pound) 2 cts 8905-2 Tomato paste ... (per pound) 1Ã 5 cts 8906-1 n.o.p. ... 15 % 10525-2 Melons, pickled or preserved in salt, brine, oil, or any other manner, n.o.p ... 15 % 10530-1 Jellies, jams, marmalades, preserves, fruit butters and condensed mincemeats ... (per pound) 3 cts 10550-1 Zucca melons, peeled or sliced, sulphured or in brine, for use in Canadian manufactures ... 5 % Fruit juices and fruit syrups, n.o.p., namely: 15201-1 Lime juice ... 5 % ANNEX B Tariff item No Description Rate of duty to be bound ex 825-1 Canned snails (genus Helix) 7Ã 5 % 2400-1 Chicory roots, raw or green, with or without leaves ... (per pound) Free 6600-1 Biscuits, sweetened ... 11 % 6605-1 Biscuits, sweetened or unsweetened, valued at not less than 20 cents per pound, said value to be based on the net weight and to include the value of the usual retail packages ... 11 % 6700-1 Macaroni and vermicelli, containing no egg or other added ingredients (per 100 pounds) 20 cts 8400-1 Onion sets, the weight of the packages to be included in the weight for duty (per pound) 3 cts but not less than 15 % Vegetables, prepared, in air-tight cans or other air-tight containers, n.o.p.: 8902-1 Baby carrots ... 17Ã 5 % 8903-1 Beans baked ... 10% 8907-1 n.o.p. ... 12Ã 5 % 8905-1 Tomatoes ... 13Ã 6% 8915-1 Tomato paste ... 13Ã 6 % 9025-2 PÃ ¢tÃ ©s de foie with truffles ... 5% Potatoes, processed, preserved or prepared in any manner and potato products, including potato starch and potato flour, whether or not in air-tight cans or other air-tight containers: 9036-1 n.o.p. ... 12Ã 5% Mushrooms, processed, preserved or prepared in any manner, whether or not in airtight cans or other air-tight containers: 9061-1 n.o.p. ... 20% Fruits, pickled or preserved in salt, brine, oil, vinegar or acetic acid, or in sulphur dioxide or other similar preservatives, whether or not in air-tight cans or other air-tight containers; fruits pickled or preserved in any other manner, n.o.p.: 10521-1 Melons ... Free Jellies, jams, marmalades, preserves, fruit butters and condensed mincemeat: 10530-1 n.o.p. ... 10 % 10531-1 Strawberry jam whether or not containing pectin ... 15% Fruit juices, n.o.p., reconstituted or not, concentrated or not, and fruit syrups, n.o.p.: 10651-1 Lime juice ... Free 14100-2 Chestnut cream or paste, sweetened or not sweetened ... Free 16205-1 Vermouth, aperitif and cordial wines, containing 32 % or less of proof spirit, whether imported in wood or in bottles ... (per gallon) 15 cts Champagne and all other sparkling wines: 16505-1 Perry, produced from the fermentation of pears ... (per gallon) $ 1Ã 50